Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings and substitute specification for application no. 16/846,187 filed on 12/31/20 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings are identical in all of the applications that have a response to their respective non-final office actions.  If the page and line number references are incorrect, look at the amended drawings and substitute specification filed for application no. 16/846,187 on 12/31/20.
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the Non-final office action.  The Examiner is available to discuss to the issues that are being raised in this office action.  It would be helpful if PTO/SB/439 is filed in each of the 
The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Response to Arguments
The Examiner appreciates the explanation of their in invention, which is disclosed broadly in the specification at page 2, lines 4-11.  The purpose of requesting this information was not for the Examiner’s understanding of how the invention operates, but for his understanding of how the originally filed disclosure supports each and every element that is being claimed.  Applicant uses different terminology in the claims then was used in the specification.  The purpose was to insure that each claimed element has support in the original filed disclosure, and that the Applicant is not introducing new matter into the claims. 
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The filing receipt dated 11/3/20 shows the continuity data as 

    PNG
    media_image1.png
    87
    473
    media_image1.png
    Greyscale

 which is understood as
CONTINUING DATA
This application is a CON of 16/577,886 09/20/2019
16/577,886 is a CON of 15/792,663 10/24/2017 PAT 10426061

15/792,663 has PRO 62/158,529 05/07/2015

The continuity data is incorrect because application 16/577,886 is not a continuation of 15/144,788 and should be corrected to “15/792,663 is a CON of 15/144,788 05/02/2016 PAT 9832912”.
Further the USPTO has issued a Petition Decision dated 11/19/20 in application no. 16/577,886 dismissing Applicant’s petition to correct benefit claim in application no. 16/577,886.  The priority claim still needs to be corrected in application no. 16/577,886, and as noted in the Petition decision also in application no. 15/792,663 in order to have a proper benefit claim in each of the applications through the chain of prior applications.
It is also noted that in the Application Data Sheet filed 10/30/20, “10426061” has been listed as an application number whereas it is a patent number.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to
a.	Claim 1, line 5 requires “a heat reservoir.”  The only reservoir disclosed is “reservoir 3412” used for fire suppression.  What disclosed element supports the “heat reservoir” that is being claimed?
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a heat reservoir” (claim 1, l. 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2475 (fig. 24).
The drawings are objected to because:
a.	Fig. 22, is reference numeral 2170 correct? Page 10, line 30 - page 11, line 2 states “the cartridge 2166 is retained in place by pins 1310 and 1840 which engage upright members 2168, 2169 located in the lateral panel to create an upright member cavity 2170. The assembly creates a void 2159 behind the cartridge.”  How does cartridge 2166 create upright member cavity 2170, when reference numeral 2170 appears to a cavity within upright member 2482?  Further should upright member 2168 be renumbered to 2482?
b.	Fig. 26, removed artifact lead line above reference numeral “1840”;
c.	Fig. 43C, reference numeral “4125” should be “4120”;
d.	Fig. 43D, reference numeral “4120” should be “4125”; and
e.	Fig. 43D, reference numeral “1820” should be “2608”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
a.	Page 7, line 30, add “.” (period) at the end of the sentence;
b.	Page 9, lines 19-20, “1028 and 1025 and 1030” should be “1025, 1028, and 1030”;
c.	Page 13, lines 23-24, delete “or shutter”;
d.	Page 15, line 8, “1210through” should be “1210 through”; and
e.	Page 17, line 30, “herein,” should be “herein.” (change punctuation from a “,” (comma) to a “.” (period).  
Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities:
a.	Claim 1, line 2, “said facility” should be “said server facility”;
b.	Claim 1, line 3; and Claim 9, line 3, “building inlet conduit” should be “a building inlet conduit”;

d.	Claim 1, line 7, requires “an airflow inlet passage in communication with said interior void” and lines 8-9 requires “an airflow outlet passage, in communication with said interior void.”  For claim 1, the airflow inlet passage and the airflow outlet passage can be in the communication with a single interior void in one of the lateral support members.  However it is clear for claim 2, that there needs to be a plurality of internal voids, with the airflow inlet passage being in communication with a first discrete partition (i.e., first one) of the internal voids disposed within the first lateral support member and the airflow outlet passage being in communication with a second discrete partition (i.e., second one) of the internal voids disposed within the second lateral support member because the first and second discrete partitions are required to be distant from one another.  It is noted that claim 5, lines 1-3 requires “a third discrete partition of said internal void” and “a fourth discrete partition of said internal void” further reinforcing the Examiner’s belief that there are a plurality of internal voids because for the invention to operate, there needs to be a plurality of internal voids, one for each of the claimed lateral support members;
e.	Claim 2, line 3, “directed gas” should be “the cooling gas” having antecedence in “cooling gas” of claim 1, line 1;
f.	Claim 2, line 5, “directed gas” should be “the gas” having antecedence in “gas” of claim 1, line 4;

h.	Claim 9, line 6, “cooling gas” should be “the cooling gas” having antecedence in “cooling gas” of claim 9, line 3;
i.	Claim 9, line 10, “building outlet conduit” should be “a building outlet conduit”;
j.	Claim 10, line 2, “said first partition” should be “said first discrete partition”; and
k.	Claim 10, line 4, “said second partition” should be “said second discrete interior void”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 8 requires “an airflow outlet passage.”  Because “both” is used in claim 1, line 6 along with Applicant’s remarks of 12/31/20, page 9 stating that “Applicant has amended claim 1 to include ‘both’ to clarify that the positive volume of the lateral support members define holes of the 
b.	Claim 2, line 2 requires “a first discrete partition of said interior void”, line 4 requires “a second discrete partition of said interior void” and lines 4-5 require “a second discrete partition . . . positioned distant from said first discrete partition.”  If this is the case that there are first and second discrete partitions, is there just “said interior void”, which implies a single interior void, or is there a plurality of internal voids that form the “first discrete partition” and the “second discrete internal void partition”?
c.	Claim 9, line 5 requires “said [server] rack stand comprising lateral support members defining said internal void”, lines 4-5 require “a first discrete partition of an internal void” and lines 8-9 require “a second discrete internal void partition.”  Is the “second discrete internal void partition” of lines 8-9 part of the “said internal void” of line 5?  If that is the case, is there just “said interior void” which implies a single interior void or is there a plurality of internal voids that form the “first discrete partition” and the “second discrete internal void partition”?	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore Klein should disclose the same subject matter as being claimed in the instant application.  In the Petition Decision dated 11/19/20 in application no. 16/577,886 the benefit claim through application nos. 16/577,886 and 15/792,663 is improper and needs to be addressed.  Applicant has also improperly claimed benefit to App. No. 15/144,788 as a continuation because App. No. 15/144,788  issued as U.S. Patent No. 9,832,912 on 11/28/17 and was not co-pending when App. No. 16/577,886 was filed on 9/20/19.  Since the benefit claim is improperly claimed, priority to App. No. 15/144,788 is being denied.  All the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912, and this is more than 1 year before the filing of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/16/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835